       Case 4:21-cv-00071-BRW Document 19 Filed 03/26/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

FIELDING KIMERY                                                                PLAINTIFF
ADC #133741

VS.                                4:21-cv-00071-BRW

DEXTER PAYNE; et al.                                                        DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 26th day of March, 2021.

                                                    Billy Roy Wilson________________
                                                    UNITED STATES DISTRICT JUDGE
